In this case the conflict of testimony is such that the court cannot disturb the verdict.
While the damages appear to be large in comparison with the price paid for the horse, there is testimony to warrant even a larger sum, and to reduce it would require a degree of discrimination as to the value of a horse which the court neither feels called upon nor competent to attempt.
The court strongly disapproves of statements to the jury, by counsel, that other parties than those appearing of record are interested in the result of a case. We fail to see, however, *Page 496 
that the statement in this case, inadvertently made, could have prejudiced the defendant.
Petition for new trial denied, and case remitted.